Citation Nr: 1333235	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  His awards and decorations include the Silver Star, the Bronze Star, the Purple Heart, and the Combat Medic Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that rating decision, the RO granted service connection for PTSD and assigned an evaluation of 10 percent effective from June 3, 2010.  The Veteran appealed the assigned evaluation.

In July 2013, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran also submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to an initial evaluation in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On September 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of entitlement to service connection for neuropathy of the bilateral lower extremities is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the September 2011 hearing, the appellant indicated that he wanted to withdraw his pending appeal for service connection for neuropathy of the bilateral lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.






ORDER

The appeal of entitlement to service connection for neuropathy of the bilateral lower extremities is dismissed.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran was last provided a VA examination in connection with his current claim for an increased evaluation for his PTSD in July 2010, which would have been over three years ago.  During the September 2011 hearing, the Veteran testified that his PTSD symptoms had worsened since his July 2010 VA examination.  See hearing transcript, p. 19.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, the Veteran reported that he was confused by the VA examiner's questions during the July 2010 VA examination.  See hearing transcript, p. 11.  A review of the evidence shows that the Veteran had a medication evaluation for his PTSD symptoms at the Highland Drive VA Medical Center (VAMC) on the same day as the July 2010 VA examination.  The Board notes that the certified registered nurse practitioner (CRNP), who conducted the medication evaluation, opined that the Veteran's symptoms were moderate in severity and assigned a Global Assessment of Functioning (GAF) score of 55.  On the other hand, the VA examiner opined that the Veteran's symptoms were mild and assigned a GAF score of 75.  Therefore, on remand, the VA examiner should address the disparity between the opinions rendered on the same day.

In addition, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records and any identified private treatment records.  During the September 2011 hearing, the Veteran testified that he was scheduled to begin regular treatment for his PTSD later in September 2011.  However, a review of the record shows that there are no VA treatment notes pertaining to psychiatric treatment that are dated after August 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any VA treatment records dated after August 2011 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any identified private treatment providers.

A specific request should also be made for any outstanding VA medical records dated from August 2011 to the present.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; symptoms controlled by medication; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

The examiner is also requested to comment on the disparity of the findings by the July 2010 VA examiner and the VA CRNP that conducted a medication evaluation on the same date as the VA examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO/AMC should review the claims file to ensure that the aforementioned development and remand directives have been fully and properly executed.  Any noncompliance found should be rectified with appropriate development. 

6.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


